Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00520-CV



                     IN RE RYAN ZIMMERMAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-62926

                         MEMORANDUM OPINION

      On September 15, 2021, relator Ryan Zimmerman filed a petition for writ of
mandamus, and has since filed an amended petition in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the amended petition, relator
asks this Court to compel the Honorable Linda Dunson, presiding judge of the
309th District Court of Harris County, to set aside the trial court’s June 24, 2021,
order holding relator in contempt for possession and access violations and failure
to pay child support.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus without prejudice to
refiling of same.

                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2